DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 01/06/2021.  The applicant(s) amended claims 1, 8, and 15.

Response to Arguments
Applicant's arguments with respect to claims 1, 8, and 15 have been considered but are moot in view of the new ground(s) of rejection because the arguments pertain to the newly amended limitations.

Claim Rejections - 35 USC § 103
Claims 1, 3-6, 8, 10-13, 15, 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore et al. (US 20040172070 A1) in view of Calderone et al. (US 20030167171 A1).

Regarding claims 1, 8, and 15, Moore teaches:
“a processor”, “a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations” (par. 0010; ‘The device includes a microphone to detect sound and a processor coupled to the microphone. The processor records audio detected by the microphone during a medical emergency, and generates correlation information to temporally correlate the recorded audio with the medical emergency.’);
“measuring a volume level of speech that is received after a release of a talk button on the remote control device to yield received speech” (par. 0064; ‘As another example, audio recorder may continuously record after a button is depressed or a voice command is received so long as the volume of the sound being recorded exceeds a threshold.’ The volume of sound exceeding a threshold reads on measuring volume level.).

“determining whether, within a predetermined length of time after the release of the talk button, the received speech includes a command function based on the volume level, to yield a determination”; and
“transmitting, based on the determination, data associated with the command function to a media device.”
Calderone teaches:
“determining whether, within a predetermined length of time after the release of the talk button, the received speech includes a command function based on the volume level, to yield a determination” (par. 0040; ‘The digital-to-analog converter 611 transmits the analog voice command to a speech recognition processor 670 where it analyzed for voice command recognition, and a command function is derived.’; par. 0061; ‘Often, a user releases the PTT button prior to finishing a voice command. FIG. 11 illustrates a timing circuit 1110 with an analog remote control transmitter. The timing circuit keeps the microphone 221, sub-audible generator 225, pre-amp 222, modulator 223, and transmitter 224 activated for a period of time after the user has released the PTT button 220. The period of time is typically from one hundred milliseconds to one second.’); and
“transmitting, based on the determination, data associated with the command function to a media device” (par. 0011; ‘The command function is transmitted back to the set-top box where the set-top box performs the command function.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Moore’s audio recording method into Calderone’s set-top box remote control in order to recognize voice 

Regarding claims 3 (dep. on claim 1), 10 (dep. on claim 8), and 17 (dep. on claim 15), the combination of Moore in view of Calderone further teaches:
“wherein the operations further comprise continuously recording audio input over the predetermined length of time” (Moore: par. 0064; ‘As another example, audio recorder may continuously record after a button is depressed or a voice command is received so long as the volume of the sound being recorded exceeds a threshold.’).

Regarding claims 4 (dep. on claim 1), 11 (dep. on claim 8), and 18 (dep. on claim 15), the combination of Moore in view of Calderone further teaches:
“further comprising a two-way digital audio transmitter to perform the transmitting” (Calderone: par. 0025; ‘The remote control wirelessly transmits the voice commands to a wireless receiver (RECEIVER) 120 that converts the wireless signal to a wired signal. The wireless transmission is typically infrared. Ultrasonic, radio, or other wireless transmissions are also contemplated.’).

Regarding claims 5 (dep. on claim 4), 12 (dep. on claim 11), and 19 (dep. on claim 18), the combination of Moore in view of Calderone further teaches:
“a speaker, wherein a speaker outputs digital audio signals received from the media device through the two- way digital audio transmitter” (Calderone: par. 0059; ‘The 

Regarding claims 6 (dep. on claim 4), 13 (dep. on claim 11), and 20 (dep. on claim 18), the combination of Moore in view of Calderone further teaches:
“an audio output connected to the two-way digital audio transmitter, the audio output configured to output digital audio signals received from the media device to an external audio output device” (Calderone: par. 0059; ‘The microphone 970 functions as a phone receiver and a speaker 920 on the remote control allows the user to hear a phone transmission.’). 

Claims 2, 9, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore in view of Calderone as applied to claim 1 above, and further in view of Kermani (US 8271287 B1).

 Regarding claims 2 (dep. on claim 1), 9 (dep. on claim 8), and 16 (dep. on claim 15), the combination of Moore in view of Calderone further teaches:
“receiving speech from a user at the remote control device to yield the received speech” (Calderone: par. 0011; ‘A voice command is uttered by a user and is received by a microphone contained in a television set-top box remote control.’).
However, Moore and Calderone do not expressly teach:
“measuring a distance from the remote control device to the to generate an audio threshold” and

Kermani teaches:
“measuring a distance from the remote control device to the to generate an audio threshold” (Kermani: col 2., lines 18-31; ‘In a preferred embodiment, the method comprises the steps of: (a) speaking a voice command in proximity to a remote control device; (b) converting said voice command in said remote control device to an analog or digital electrical signal’); and
“performing voice recognition on the received speech to determine the command function while the received speech satisfies the audio threshold” (Kermani: ‘comparing said analog or digital pattern data with a plurality of sets of pattern data stored within the first controlled device to recognize the spoken voice command as corresponding to one of the sets of the stored pattern data.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore and Calderone’s speech recognition system by incorporating Kermani’s proximity detection for voice recognition in order to recognize voice that’s within a proximity to a remote control device. The combination provides a system wherein essential functions including, for example, pattern recognition and storage, are performed within the controlled device rather than in the hand-held remote device. (col. 1, lines 60-67 through col. 2, lines 1-3)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658